Citation Nr: 1825846	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as due to exposure to contaminated drinking water at Camp Lejeune.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty in the Marine Corps from July 1969 to July 1971 and in the Army from November 1974 to August 1977 and from June 1979 to June 1982 (military personnel records also appear to indicate service in the Army in the intervening period, from August 1977 to June 1979, although the record does not contain a DD Form 214 for this period).  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file was subsequently transferred to the Columbia, South Carolina RO, which currently has jurisdiction of the claims file.  In June 2015 a videoconference hearing was held before the undersigned; a transcript is associated with the record.  


FINDINGS OF FACT

1.  The Veteran had at least 30 days of service at Camp Lejeune, consecutively in both 1969 and 1971.  

2.  The Veteran was diagnosed with papillary urothelial cell carcinoma (bladder cancer) in 2009, for which he underwent a resection on the posterior bladder wall, and was thereafter shown to have scar residuals.  


CONCLUSION OF LAW

Service connection for bladder cancer, presumed to be due to exposure to contaminated drinking water at Camp Lejeune, is warranted.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(7), 3.309(f) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017).  As the Board's decision is favorable to the Veteran and represents a complete grant of the benefit sought on appeal, no further action is required to comply with VCAA.    

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In 2012 Congress enacted legislation , authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957 to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C. § 1710).  Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57,410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of specific conditions and diseases, including bladder cancer.  38 C.F.R. § 17.400 (2017).

Then, regulatory provisions of 38 C.F.R. §§ 3.307 and 3.309 were amended, effective March 14, 2017, to add eight diseases found to be associated with certain contaminants present in the water supply at Camp Lejeune.  Essentially, as amended, 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for veterans who served at Camp Lejeune for no less than 30 days (consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987, and who have been diagnosed with any of the following eight diseases, even though there is no record of such disease during service:  kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer (emphasis added).  38 C.F.R. §§ 3.307(a), 3.309(f).  Such listed diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(7)(ii).  

Service incurrence of a listed disease is rebuttable by any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  "Affirmative evidence to the contrary" need not require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d).  

The Veteran contends that he has had bladder cancer that is due to exposure to contaminated drinking water while stationed at Camp Lejeune.  (He has also suggested at the Board hearing that the cancer may have been due to his exposure to herbicides in Vietnam, but in light of the decision herein, discussion of his claim based on Agent Orange exposure is not necessary.)  

The Veteran's service personnel records confirm that he was stationed at Camp Lejeune continuously from October to November 1969 and then continuously from March 1971 to July 1971.  Given that he had at least 30 days of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987, he is presumed to have been exposed to contaminants in the water supply at Camp Lejeune.  38 C.F.R. §  3.307(a)(7).

The Veteran's available service treatment records do not show any findings or diagnosis of bladder cancer.  Postservice medical evidence shows that after complaining of hematuria, the Veteran underwent a March 2009 CT of the abdomen, which disclosed a polypoid mass projecting into the bladder lumen from the posterior wall.  In April 2009, he underwent a transurethral resection of the bladder tumor, and the histopathologic type of the tumor was papillary (transitional, non-invasive) urothelial cell carcinoma (a type of bladder cancer).  January 2010 cystoscopy showed a scar in the bladder consistent with prior resection on posterior bladder wall; another cystoscopy in December 2010 was normal with voided urine at that time disclosing no malignant cells.  

In summary, as the Veteran had at least 30 days of service at Camp Lejeune continuously, both in 1969 and 1971, he is shown to have met the requirement for presumed exposure to contaminants in the water supply at Camp Lejeune.  He is also shown to have had bladder cancer, a disease for which presumptive service connection is warranted under 38 C.F.R. § 3.309(f) for veterans who are shown to have been exposed to contaminants in the water supply at Camp Lejeune and who meet the requirements of 38 C.F.R. § 3.307(a)(7).  Accordingly, service connection for bladder cancer is warranted.

The Board notes that of record is a VA medical opinion dated in January 2014, which was obtained from a "subject matter expert" to determine whether the Veteran's bladder cancer was secondary to his presumed exposure to contaminated drinking water at Camp Lejeune.  The examiner, who reviewed the records but did not physically examine the Veteran, concluded that it was less likely than not that the Veteran's cancer was caused by or a result of his exposure to contaminated water.  Her reasons were that bladder cancer was the most common malignancy in the urogenital system, the majority of which was diagnosed in men over the age of 60 [the Veteran was 58 at the time of diagnosis], and that the major risk factor for the development of the disease was exposure to carcinogens such as in tobacco products [the Veteran had been a heavy smoker for decades].  She also found that according to the Committee on Contaminated Drinking Water at Camp Lejeune, there was inadequate/insufficient evidence to suggest a link between exposure to TCE (trichloroethylene) and bladder cancer but limited/suggestive evidence of a link between exposure to perchloroethylene (PCE) or mixtures of solvents and bladder cancer; and that according to a "calculation template" she provided, the Veteran had a "low level" of TCE exposure and a "negligible level" of PCE exposure while at Camp Lejeune.  She extrapolated that his risk for developing bladder cancer was therefore "probably [...] the same as in the general population" and therefore not attributable to exposure to contaminated drinking water at Camp Lejeune.  

The Board considered whether this opinion constitutes evidence that rebuts the presumption of service connection for bladder cancer, under 38 C.F.R. § 3.307(d), but concludes that the subject matter expert opinion is not sufficient to rebut the presumption for the Veteran's otherwise qualified claim.  Notably, the expert indicated the Veteran's smoking history as a major risk factor but did not state whether it was the sole cause of the cancer.  As for scientific support, she cited only to findings of the Committee on Contaminated Drinking Water at Camp Lejeune, formed by the National Research Council which was Congressionally-mandated to undertake a study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  The committee's findings were published in 2009, many years before the Veteran even filed his claim for service connection, and do not comprise the definitive body of knowledge on the subject.  Further, the opinion was obtained prior to the finalization of the regulations allowing for presumptive service connection, and there is no reference to any of the additional, relevant scientific or medical studies upon which the presumptive regulations were proposed in 2016 and then promulgated in 2017.  See 81 Fed. Reg. 62419-62426 (Sep. 9, 2016); 82 Fed. Reg. 4173-4185 (Jan. 13, 2017).  As indicated in the supplementary information to the published proposed and final rules, VA reviewed evidence from several internationally recognized scientific authorities, including groups other than the NRC, and its review in making a hazard evaluation focused on the effects of four chemicals of interest (including PCE and TCE) without regard to specific exposure levels that any one individual received.  Accordingly, the Board finds that the evidence supports the Veteran's claim, and that service connection for bladder cancer is warranted.  



ORDER

Service connection for bladder cancer due to exposure to contaminated drinking water at Camp Lejeune is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


